Citation Nr: 1639300	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-24 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for subcortical T2 hyperintensities.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II or posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A notice of disagreement was received in August 2012, a statement of the case was issued in August 2013, and a substantive appeal was received in September 2013.

In April 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issues of entitlement to service connection for sleep apnea and tinnitus, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran testified at his Board hearing that he was withdrawing the pending appeal of the issue of entitlement to service connection for subcortical T2 hyperintensities.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the issue of entitlement to service connection for subcortical T2 hyperintensities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn the appeal of the claim of entitlement to service connection for subcortical T2 hyperintensities.  This withdrawal was made at the April 2016 Board hearing and was reduced to writing in the hearing transcript.  38 C.F.R. § 20.204(a),(b) . 

Hence, there remain no allegations of errors of fact or law for appellate consideration on this particular issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.  



ORDER

The appeal concerning the issue of entitlement to service connection for subcortical T2 hyperintensities is dismissed.


REMAND

The Veteran has claimed entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.  The claims file contains two etiology opinions, a November 2011 private opinion that supports the Veteran's claim, and a July 2012 VA examiner's opinion that weighs against the claim.  The Board finds, however, that neither opinion is adequate for purposes of deciding this claim. 

On the one hand, the November 2011 private opinion does not appear to be based on an accurate understanding of the facts of the Veteran's case.  Specifically, the November 2011 opinion notes that the Veteran was diagnosed with obstructive sleep apnea in 2011.  The Veteran's doctor noted that the Veteran was treated with Actos for undiagnosed diabetes mellitus, which was prescribed in 2006.  The physician noted that the Veteran gained over 15 pounds following this prescription.  He noted that this weight gain is secondary to metabolic syndrome and opined that "the obstructive sleep apnea is more likely than not[] secondary to his dysmetabolic syndrome, i.e. diabetes mellitus."  The Board finds that this opinion does not constitute probative medical evidence as to the etiology of the Veteran's sleep apnea, as it appears to be based upon a 2011 diagnosis of obstructive sleep apnea, when sleep apnea was actually diagnosed in 2006.  

On the other hand, the July 2012 VA examination report is deficient in that the examiner did not consider the question of whether the Veteran's service connected diabetes mellitus or PTSD aggravated his sleep apnea.

Therefore, a remand for a new VA medical opinion is necessary for purposes of deciding the sleep apnea claim.

The Board also finds it necessary to remand the claim of entitlement to service connection for tinnitus in order to obtain an etiology opinion pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran testified at his April 2016 Board hearing that he suffered acoustic trauma in the form of weapons fire exposure, and he endorsed his representative's suggestion that he may have fired at least 10,000 rounds.  He also noted that he had to practice firing the machine gun to be competent with it on perimeter duty.  He testified that hearing protection was not issued.

The Veteran's service personnel records list among his record of assignments that he performed basic combat training and was a heavy vehicle driver.  These duties would have exposed the Veteran to military noise during service.

At his hearing, the Veteran also described the onset of his tinnitus as follows:

[W]hen I got home from Montana after returning from service ... I woke up my first day in the sweet USA and I heard generators.  I thought generators.  I woke up and it[']s quiet there, I mean, there's no noise.  And I thought that was the sound of quietness.  And that's when I discovered I had tinnitus.  At the time it was like generators.  Then it became cicadas and then it [be]came very loud cicadas and it's just something that started in 1970 that I didn't have before I left.

The Board notes that the Veteran has not been given a VA examination for his tinnitus and that there is no competent medical opinion of record that links the Veteran's in-service noise exposure to his current tinnitus.  The Board therefore finds it necessary to remand this issue in order to obtain an etiology opinion with respect to the tinnitus claim.

The Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the sleep apnea and tinnitus claims.  Therefore, the Board must defer adjudication of the TDIU claim until the development of the sleep apnea and tinnitus claims is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008) (describing VA's duty to maximize benefits).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the July 2012 VA sleep apnea examination report.  The claims file must be thoroughly reviewed by the examiner.  

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused by OR aggravated as a result of his diabetes mellitus, type II or PTSD.  

In this context, "aggravation" has occurred when it has been medically determined that sleep apnea has undergone an identifiable permanent increase in its severity that is proximately due to or the result of diabetes mellitus, type II or PTSD.

If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Arrange for the Veteran to undergo an examination by a qualified examiner to determine whether he has current tinnitus that is related to his service.  The file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted, and the results should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus arose during service or within one year of separation from service, or is otherwise related to any incident of service or in-service noise exposure.  The examiner is advised that the Veteran has reported having suffered acoustic trauma from having fired approximately 10,000 rounds during service.  His duties in basic combat training and as a heavy vehicle driver are consistent with military noise exposure. 

The examiner should provide a rationale for the conclusions reached.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above has been completed, again review the record and readjudicate the appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


